                Case 1:21-cv-01169-TCB        Document 1-2          Filed 03/23/21          Page     1 of 2




    L. LIN WOOD                    P.C.
                TRIAL LAWYERS                                                                        L. LIN WOOD
                                                                                      Direct Dial:
                                                                                                 (404) 891-1406
                                                                                         Iwood@linwoodlaw.com

                                              February 18,   2021



      VIA ELECTRONIC MAIL

      Paula J. Frederick, General Counsel
      State Bar of Georgia
      104 Marietta Street, NW Suite 100
      Atlanta, GA 30303
      paulaf@gabar.org


                RE:    L. Lin Wood, 774588, State   Disciplinary Board

      Dear Paula:

              As you know, the State Bar of Georgia has instituted a grievance action against me and
      has separately demanded that I agree to a mental health examination by an unidentified
      individual. As you must acknowledge as true, the grievance action threatens my bar license and
      accordingly, my means of making a living. Likewise, any request for an independent medical
      examination, physical or mental, raises very serious issues of privacy, among other significant
      concerns.



              I contend that the grievance action lacks factual and legal merit. To date, the Bar has not
      provided me with the alleged factual justification for the Bar's intrusive demand for a mental
      health examination and I am aware of no basis for this unprecedented demand on a member of
      the Bar of Georgia.

              You also provided me with a list of 18 members of the Disciplinary Committee with their
      addresses who will hear the grievance the Bar filed against me. As you admitted, I have the right
      to investigate and challenge each of these members for their "competence, qualifications or
      objectivity." While I have initiated a lawful investigation of these members, I have a great deal
      of investigative work yet to be performed. By necessity, the investigation also must encompass
      officers of the State Bar and other related officials. I have enlisted a number of private
      individuals to assist me in locating and organizing publicly available information on each of the
      above individuals and have retained private investigators to further insure a thorough
      investigation. I am sure you understand the necessity for a thorough investigation given the
      political climate which exists in Georgia and throughout the nation at this time.

             The actions filed against me raise serious issues of due process, equal protection, freedom
      of speech, medical privacy, and the lawful scope of the Bar's regulatory authority. My purpose in
      writing today is to simply request a reasonable extension of time to formally respond to the Bar's
      accusations, demands, and opportunity to challenge members of the committee. I am in the
      process of procuring counsel to represent me on all of these matters. As you can imagine, the


P.O. Box   52584 Atlanta, GA                  P:   40A-891-1402        F:   4_04-506-9111            www.linwoodlaw.com
                               30355-01
                                    E HI    IT B TO COMPLAINT                 -
                                                                                  1
       Case 1:21-cv-01169-TCB               Document 1-2          Filed 03/23/21      Page     2 of 2

Ms. Paula J. Frederick
State Bar of Georgia
February 18, 2021
Page 2 of 2


search for counsel must extend outside of the State of Georgia and must encompass finding a
litigator(s) experienced in the multitude of legal issues raised by the actions and conduct of the
Bar. One of the lawyers under consideration resides in Texas so weather has created
                                                                                        delays in
those discussions. I am also presently handling matters for clients in New York, Washington,
D.C., and Georgia. I have two cases pending before the United States Supreme Court, an appeal
before the Eleventh Circuit, and the unresolved and active civil litigation with Wade, Grunberg
& Wilson upon which the Bar is apparently in part relying in pursuing these various actions
against me. I am also in the process of securing competent counsel to review and potentially
pursue around the nation and in Georgia a large number of cases on my behalf for defamation,
violations of my Constitutional rights, invasion of privacy, and tortuous interference with my
business and business relationships.

       With the above in mind, I      respectfully request that the State   Bar agree to the   following
reasonable extensions of time:

       (1) The filing of my challenges to the committee members on or before March 15;
       (2) The filing of my initial response to the demand for the mental health examination on
           or before March 15; and

       (3) The filing of my initial response to the grievance complaint on or before March 31.

       Iappreciate your consideration of this request and would likewise appreciate your prompt
response to what I believe under the circumstances are very reasonable requests for extensions of
time.

       With professional   regards,

                                                     Sincerely,


                                                    fj.
                                                     L. Lin Wood




                             EXHIBIT B TO COMPLAINT                         -
                                                                                2
